Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner sent out a non-final rejection on March 10, 2021 with an incorrect statutory period of 2 months. Attorney Brett Weber called on March 12, 2021 to inform the Examiner of the statutory period. The Examiner made a typographical mistake and the statutory period of 3 months has been corrected in the PTO-326 form.  As such, the Examiner has reissued the Non-Final Action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11 January 2021 is acknowledged.
Claims 10-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 January 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106b" (Fig. 4F) and "106c" (Fig. 6B) have both been used to designate the rounded top of the pivot. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0013, line 3, “e.g., dialysis fluid be mixed” should read “e.g., dialysis fluid, be mixed”
In paragraph 0015, line 3, “HD, HF or HDF machines” should read “HD, HF, or HDF machines”
In paragraph 0022, line 10, “that the guide wall” should read “than the guide wall”
In paragraphs 0038-0045, 0047-0058, and 0050-0054, line 2, “in combination any other aspect” should read “in combination with any other aspect”
In paragraph 0052, line 3, “the connector and the lid” should read “the connector, and the lid”
In paragraph 0081, line 8 and paragraph 0082, line 9, “one or more speaker” should read “one or more speakers”
In paragraph 0091, line 10, “”water line connector water line connector” should read “water line connector”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "plural member flanges extend" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “plural member flanges” of claim 4 are referring to the same structure as the “at least one member flange” of claim 1. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 4 to “the at least one member flange extends”. Here, the Examiner has interpreted “the plural flanges” to mean “at least one member flange”.  
Claim 5 recites the limitation "the plural flanges" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the plural flanges” of claim 5 are referring to the same structure as the “at least one member flange” of claim 1. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 5 to “the at least one member flange”. Here, the Examiner has interpreted “the plural flanges” to mean “at least one member flange”.  
Claim 8 recites the limitation “the pivot is formed in a rectangular shape” and then further recites “wherein at least one of the sides is rounded for rotation”. It is unclear whether Applicant intends to claim the whole structure of the pivot in a rectangular shape or just part of it in a rectangular shape. A rectangular shape normally is defined as a four-sided plane figure with four right angles, whereas Applicant’s invention has two rounded sides. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishige et al. (WO 2012/101982 A1 (see English translation attached; hereinafter Kunishige)).
Figs. 1-2 [15]; p.0041) comprising: a first port (Fig. 3b [158], p.0054); a second port (Fig. 2 [155]; It is the Examiner’s position that the “sealing portion” 155 as described in p.0011, 0025, and 0074 is a port as it creates a flow path that allows 10 to communicate with 30 as shown in Fig. 1); a pivot located between the first port and the second port (Fig. 2 [161, 162]); a guide wall located between the first port and the pivot (Fig. 2 [151]; Note that thefreedictionary.com defines “between” as “in or through the position or interval separating”. It is the Examiner’s position that 151 is “through the position separating” 158 and [161, 162] as the opening 158 extends all the way through 151 as shown in Fig. 3b), the guide wall positioned to reside adjacent to a first side (see “first side” in Examiner’s annotated Figs. 2 and 6b below, note that the “first side” and the “second side” are separated by the top of 2022 as seen in Fig. 2 below; also see position of 151 in relation to 20 in Figs. 6a and 6b) of a wall (Figs. 2 and 5a [2022]) of a structure (Fig. 2 [21]) supporting the connector when inserted into the structure (p.0041; the freedictionary.com defines “support” as “to bear the weight of, especially from below; keep from falling, sinking, or slipping”. It is the Examiner’s position that 21 supports 151 (as well as 15) when inserted into 21 as 21 keeps 151 (and 15) from falling as generally shown in Fig. 1. Also note that thefreedictionary.com defines “adjacent” as “close to; lying near”. It is the Examiner’s position that the guide wall is adjacent to a first side of a structure supporting the connector as 151 is “close to” and “lying near” the first side as seen below); and a guide member located between the second port and the pivot (Fig. 2 [153, 154]. Note that thefreedictionary.com defines “between” as “in or through the position or interval separating”. It is the Examiner’s position that 153 and 154 are “through the position separating” 155 and [161, 162] as [153, 154] have at least part of their structures between 155 and [161, 162] as shown in Fig. 2), the guide member including a member wall (see “member wall” of Examiner’s annotated Fig. 2 excerpt below; note that the “member wall” is only shown for 153 below, however, the same structures of 153 that are denoted as the “member wall” below apply to the same structures of 154 and that those structures are also part of the “member wall”) positioned to reside adjacent to a second side (see “second side” in Examiner’s annotated Figs. 2 and 6b below) of the wall (Figs. 2 and 5a [2022]) of the structure supporting the connector when inserted into the structure (see previous analysis regarding “support”; Also note that it is the Examiner’s position that the guide member is adjacent to a second side of a structure supporting the connector as the guide member is “close to” and “lying near” the second side as seen in Fig. 6b below and in Figs. 5a-5c), the guide member further including at least one member flange (see “member flanges” of Examiner’s annotated Fig. 2 excerpt below; note that the “member flanges” are only shown for 153 below, however, the same structures of 153 that are denoted as the “member flanges” below apply to the same structures of 154 and that those structures are also part of the “member flanges”. Note that the “member flanges” extend around the “member wall” and that they don’t include the convex portions 1531 and 1541) extending from the member wall (see position of “member flanges” in relation to “member wall” in Examiner’s annotated Fig. 2 excerpt below), the at least one member flange sized so as to provide room for a lid of the structure (see “lid” in in Examiner’s annotated Fig. 2 below, denoted as the tops of 201 and 202; Note that thefreedictionary.com defines “lid” as “a cover, usually removable or hinged, for a receptacle”. It is the Examiner’s position that the tops of 201 and 202 are a lid as they serve as a “cover” for part of 21 as seen in Fig. 2. The Examiner notes that the lid is not positively recited) to close onto the at least one member flange (see position of 201 (202 not shown) in Figs. 5c and 6b in relation to the “member flanges”. Note that there is room for the “lid” to close onto the “member flanges” as shown in Fig. 6b. The Examiner notes that the lid is not positively recited as mentioned previously, however, the “member flanges” provide room for the lid to close onto them as the guide member [153, 154] consists of the “member flanges” and fits into the grooves (2014 and 2020) beneath the lid, also see p.0061-0062) and rotate the connector about the pivot into a desired operating position (p.0070, p.0079; Note that since 20 can be moved with respect to 15 as described in p.0079, and that 21 is a component of 20 and contains the “lid”, rotating 20 thus rotates the lid which then rotates 15. The pivot is a component of 15, therefore, the pivot is rotated as well).

















Examiner’s Annotated Fig. 2:

    PNG
    media_image1.png
    219
    528
    media_image1.png
    Greyscale


      
    PNG
    media_image2.png
    474
    515
    media_image2.png
    Greyscale







Examiner’s Annotated Fig. 2 excerpt: 


    PNG
    media_image3.png
    408
    679
    media_image3.png
    Greyscale


Examiner’s Annotated Fig. 6b:

    PNG
    media_image4.png
    277
    344
    media_image4.png
    Greyscale

Regarding claim 2, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the guide wall and the member wall are at least partially shaped the same (see shape of 151 in relation to “member wall” in Examiner’s annotated Figs. 2 and 2 excerpt above. It is the Examiner’s position that 151 and the “member wall” are at least partially shaped the same as they both are generally 4 sided shapes).
see size of 151 in relation to “member wall” in Examiner’s annotated Fig. 2 and 2 excerpt above. It is the Examiner’s position that 151 and the “member wall” are at least partially sized the same as they both have similar sizing when taken into context of the overall size of the system of 10, 15, and 20 as shown in Fig. 1).
Regarding claim 4, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the member wall is formed as a polygon (see shape of “member wall” in Examiner’s annotated Fig. 2 excerpt above), and wherein plural member flanges extend around a perimeter of the polygon (see position of “member flanges” in relation to the “member wall” in Examiner’s annotated Fig. 2 excerpt above), leaving an opening without a member flange at a bottom of the member wall (see “bottom of member wall” in Examiner’s annotated Fig. 2 above. Note that the “bottom of the member wall” is relative and that any location on a component can be deemed “the bottom” if it is rotated or fixed to the correct orientation. Also note that the “bottom of the member wall” is only shown for 153 above, however, the same structures of 153 that are denoted as the “bottom of the member wall” below apply to the same structures of 154 and that those structures are also part of the “bottom of the member wall”), wherein the bottom of the member wall is configured to be received by the structure supporting the connector (p.0070).
Regarding claim 5, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the plural flanges and the member wall are molded together to form the connector (p.0044).
Regarding claim 6, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein a bottom of the member Figs. 2 and 5a-5c [1531]), which when the connector is rotated into the desired operating position, the notch abuts against a portion of the structure (Fig. 5c [2024]; p.0070; see position of 1531 in relation to 2024 (which is a component of 21 as seen in Fig. 2) in Fig. 5c).
Regarding claim 7, Kunishige teaches the medical fluid connector of claim 6 as discussed above. Kunishige further teaches a medical fluid connector, wherein the notch is a first notch, and wherein the bottom of the member wall forms a second notch (1541 as described in p.0070 on the “bottom of the member wall” of 154. Note that as previously discussed, the “bottom of the member wall” is only shown for 153, but also applies to the same structure of 154 and that the “bottom of the member wall” is relative and that any location on a component can be deemed “the bottom” if it is rotated or fixed to the correct orientation) that contacts a second portion of the structure prior to the connector being rotated (p.0059; p.0070; Note that before being rotated, 1541 contacts 200 and part of 2013 as described in p.0070. Also note that while notch 1541 doesn’t directly contact 200, it indirectly contacts it as 1541 is coupled to 154).
Regarding claim 9, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein a bottom of the pivot extends through at least a portion of the guide member (see bottom of [161, 162] in relation to 153 and 154 of Examiner’s annotated Fig. 2 above, also see p.0048).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunishige et al. (WO 2012/101982 A1 (see English translation attached; hereinafter Kunishige) in view of Wieslander et al. (US 2017/0319769 A1; hereinafter Wieslander).
Regarding claim 8, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the pivot has at least one of the sides rounded for rotation against the structure supporting the connector (see shape of [161, 162] in Figs. 2 and 3, also see p.0050).
Kunishige teaches all elements of the claimed invention as stated above, except for where the pivot is formed in a rectangular shape. 
Wieslander teaches a medical fluid connector where the pivot (Fig. 4F [108]) is formed in a rectangular shape (see shape of 108a and 108b in Fig. 4F). 

date of the claimed invention to have modified Kunishige to incorporate the teachings of Wieslander by including a medical fluid connector wherein the pivot is formed in a rectangular shape. Doing so would allow the user to load a bag into a structure in the correct orientation and would alert the user if otherwise loaded incorrectly (Wieslander, p.0155).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a rectangular shape of the pivot taught by Wieslander, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        15 March 2021
/AMBER R STILES/Primary Examiner, Art Unit 3783